UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                              No. 98-11092


                       UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                 VERSUS

                            STUART STUEBING,

                                                   Defendant-Appellant.



             Appeal from the United States District Court
                  for the Northern District of Texas
                           (4:98-CR-36-G-1)

                            November 8, 1999

Before DAVIS, JONES and MAGILL, Circuit Judges1.

PER CURIAM:**

     We affirm the judgment of the district court for the following

reasons: (l) the district court did not err in rejecting Stuebing’s

argument that the protective order was not in existence on February

14, 1998.    Under Texas law, court orders are effective and binding

when they are announced to the parties in open court.      See   Dunn v.

Dunn, 439 S.W.2d 830, 832-33 (Tex. 1969).

     (2)     The defendant did not argue to the district court that 18

U.S.C. § 922(g)(8) is unconstitutional.        The district court




    1
         Circuit Judge of the Eighth Circuit, sitting by designation.
        **
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
committed   no   plain   error   in       failing   to   find   the   statute

unconstitutional.

     (3) The district court did not err in denying a mistrial

because of remarks the prosecutor made in opening statements.             The

remarks related to evidence the prosecution expected and eventually

did produce in open court that were relevant and probative of the

defendant’s receipt and possession of a firearm.

     (4) We have considered Stuebing’s remaining arguments and

conclude that they have no merit.

     The judgment of the district court is therefore AFFIRMED.

     AFFIRMED.




                                      2